Citation Nr: 1127511	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and from March 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The Veteran requested a hearing at the RO before a member of the Board.  See VA Form 9 received in October 2008.  His hearing was scheduled for September 2009, but he failed to appear on the scheduled date and did not explain his absence or request to reschedule the hearing.  Therefore, the Board considers the Veteran's request for a Board hearing withdrawn. 38 C.F.R. § 20.704(d) (2010).

In February 2010 the Board remanded the case to the RO to provide the Veteran notice required regarding the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and for further development.


FINDINGS OF FACT

1.  In August 1997, the RO denied service connection for hypertension. The Veteran did not appeal.

2.  Evidence submitted since the RO's August 1997 rating decision includes evidence not previously on file, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hypertension first manifested many years after service and is not related to his service.

CONCLUSIONS OF LAW

1. The RO's August 1997 rating decision which denied service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's August 1997 rating decision; thus, the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).
 
3.  Hypertension was not incurred in or aggravated during military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board in this decision grants the Veteran's claim to the extent that it is reopened.  As such, any deficiencies with regard to Kent notice are harmless and not prejudicial.  

As to the underlying issue of service connection, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in April 2007 and June 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The claim was readjudicated in a February 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  

In light of the denial of the Veteran's claim for service connection, no disability ratings or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the RO has obtained the Veteran's service, Social Security, VA, and private treatment records.  Efforts to obtain treatment/hospitalization records from the Kansas City VAMC dated in the 1970s were unsuccessful.  A search for the records in storage revealed that no such records were located.  See VA Form 10-7132 dated September 15, 2010.  In light of this negative reply, additional efforts to obtain any such records are not warranted.  

The Board acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding hypertension; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  As discussed below, there is no competent lay or medical evidence that suggesting that the Veteran's hypertension is related to his active service.  The first medical evidence showing a diagnosis of hypertension is dated in 1991, more than 20 years after the Veteran's separation from service.  He has not reported suffering from hypertension during service or of a continuity of symptomatology since service.  Nor is there any competent medical evidence of record suggesting a relationship between the Veteran's hypertension and his active service.  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence

In an August 1997 rating decision, the RO denied service connection for hypertension on the basis that there was no medical evidence showing the Veteran's hypertension was related to service.  In that rating decision the RO noted that there was no indication of hypertension or elevated blood pressure readings during service, and noted that during a VA examination in August 1984 the blood pressure was recorded as 134/80 .  Private treatment records dated in July 1996 and on file at the time of the August 1997 rating decision contain a diagnosis of hypertension and show elevated blood pressure readings including of 170/105.

VA did not receive a notice of disagreement within the subsequent one-year period following the August 1997 rating decision.  Therefore, the RO's August 1997 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

During the pendency of the current claim on appeal, in its September 2008 statement of the case the RO determined that new and material evidence had been received to reopen the claim for service connection for hypertension, and on that basis denied the claim on the merits.  Regardless of the determination reached by the RO, however, the Board must first find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Since the prior final decision in August 1997, evidence has been added to the claims file.  The additional evidence of record consists of:  private and VA treatment records; records from the Social Security Administration; and letters from the RO relating Department of Defense information regarding dates of Agent Orange use along the Demilitarized Zone in South Korea, and military units affected.  The medical records, in pertinent part, reflect continued treatment for hypertension symptoms, with a diagnosis as early as 1991.  In light of the newly submitted records and contentions, the claim must be reopened.  Therefore, new and material evidence has been received since the August 1997 rating decision; thus, the claim of service connection for hypertension is reopened, and addressed below.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(c).  This is not prejudicial to the Veteran as the RO has considered his claim on the merits.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including cardiovascular-renal disease, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for hypertension, to include as due to his diabetes mellitus, type II, which he maintains is due to exposure to Agent Orange in service.  Notably, an appealed claim for service connection for diabetes mellitus, type II, was adjudicated and denied by the Board in a February 2010 decision.  

The Veteran's service personnel records show that he served in Korea from January 1967 to December 1967.  There is no indication in the service personnel records of any service in Vietnam.

Review of the service treatment records show no complaints, treatment, findings, or diagnosis referable to hypertension.  At the June 1969 ETS (expiration of term of service) examination at the end of his first period of service, the Veteran reported he had not had high blood pressure.  On examination at that time blood pressure was recorded as 122/78, and the examiner found the heart and vascular system to be normal.  

VA treatment records dated in the 1980s include some records containing incidental blood pressure readings to include 120/78 in November 1981, 140/80 in December 1981; and 134/80 in February 1984.  

Private treatment records in September 1991 show that the Veteran was hospitalized and treated for complaints of a twelve hour history of left upper and lower extremity weakness and numbness and he was admitted to rule out cerebral vascular disease.  At that time the provider noted the Veteran was hypertensive.  The final diagnosis included hypertension-not previously diagnosed or treated.  An associated consultation sheet noted that the Veteran was previously healthy and was with possible/questionable (?) hypertension. 

Private treatment records in July 1996 show that the Veteran was hospitalized for complaints of fluctuating right-sided numbness and weakness.  The discharge summary report noted a history of stroke in 1991, and a history of hypertension.  The report noted that the Veteran was a smoker and was on no medications at time of admission.  At the time of admission blood pressure was 170/105.  The Veteran was discharged after being hospitalized over five days, and the discharge diagnosis included stroke of the left hemisphere; mild right hemiparesis with improvement during hospitalization and stroke presumed to be lacunar; and hypertension.  

Subsequent VA and private treatment records dated through March 2010 show treatment for continued problems with high blood pressure and diagnosed hypertension.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; and "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension is also  defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007). 

The Veteran has not claimed to have had hypertension during service.  He has not reported a continuity of hypertensive symptoms since service.  Rather, he claims that he has hypertension as a result of his time in the military and/or due to his diagnosed diabetes mellitus.  There is no evidence of any clinical findings referable to hypertension in service or until many years later in 1991.  The first competent evidence of any chronic condition of hypertension is in September 1991 when the Veteran was first diagnosed with "hypertension-not previously diagnosed or treated."  Moreover, there is no medical opinion suggesting a link between the Veteran's hypertension and service.

To the extent the Veteran may claim a causal link between his hypertension and claimed exposure to herbicides in service, service records show that the Veteran did not serve in Vietnam, and there is no evidence that his service in Korea from January to December 1967 resulted in exposure to any herbicides so as to consider service connection on any conceivable basis of causation by exposure to herbicides, including by way of regulatory presumption pursuant to relevant regulatory criteria.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Nor is hypertension among the presumptive diseases associated with herbicide exposure.

In sum, there is no competent lay or medical evidence showing a relationship between the Veteran's hypertension, first diagnosed more than 20 years after his separation from service, and any in-service disease, event, or injury.  Given the foregoing, the Veteran is not entitled to service connection for hypertension, either on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  Nor are there any competent medical opinions on the matter of nexus in favor of the Veteran's claim.

In determining that service connection is not warranted for hypertension, the Board has considered the Veteran's assertions that his hypertension is related to his service.  However, to the extent that the Veteran ascribes his current hypertension to service, he has not asserted a continuity of high blood pressure symptoms since service, and he is not otherwise competent to opine on a complex medical matter such as the onset or etiology of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  

With respect to the Veteran's contention that his hypertension is related to diabetes, service connection is not in effect for diabetes.  As the Veteran has not been service connected for diabetes mellitus, service connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


